Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 10 is drawn to a “computer program”. The computer program r as taught includes the case where it is merely an implementation of software/instruction. Software in and of itself is non-statutory, because is not belong to the statutory class. It is not clear how software is being implemented. Therefore, it appears that the pre-processor, as taught in specification is a variation of software, which is not a statutory class therefore, fail(s) to fall within a statutory category of invention.

Note:

Claims 1-9 are statutory, because the pre-processor is claimed to be a device and therefore is a statutory class.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1.  A computer-implemented method of determining a maximum stress max 
at a 

    PNG
    media_image1.png
    32
    42
    media_image1.png
    Greyscale

 point of a path 

    PNG
    media_image1.png
    32
    42
    media_image1.png
    Greyscale

describing a well drilled in a reservoir comprising collapsed regions,
wherein said method comprises the steps of:

a)    generating a geomechanical computational model in a domain comprising the path 

    PNG
    media_image1.png
    32
    42
    media_image1.png
    Greyscale

of the well that is drilled by at least incorporating rock data and the mechanical properties thereof, and wherein said geomechanical computational model also comprises:

1.    a measurement of the diameter D of the well,

2.    a measurement of the value of the caliper C(t) measured in at least one collapsed zone, and
3.    a pre-established function of a minimum stress  min(t);

b)    generating a fluid computational model in the same domain by at least incorporating data with respect to a density y(z) of the drilling fluid used in each level of vertical depth z(t) from the surface of the reservoir while drilling the well, wherein said fluid computational model models the rock as a porous medium and comprises a pore pressure pp in said porous medium;

c)    for a given point of the path of the well 

    PNG
    media_image2.png
    36
    81
    media_image2.png
    Greyscale
 
with a region of damage due to the collapse in the wall of said well, determining:

4.    the level z(t0) of vertical depth measured from the surface of the reservoir, and

5.    a section S having a circular configuration corresponding to a section of the well transverse to the path 

    PNG
    media_image3.png
    38
    42
    media_image3.png
    Greyscale

in t = t0,

 the section which has the configuration corresponding to the case in which there was no collapse and in which the maximum stress max(t0) is to be determined;

d)    predetermining an expression of a function for the maximum stress     max(t,par1) where par1 is the set of parameters of the function to be determined;

e)    pre-establishing initial values for the parameters par1;

f)    defining the error function between the measured caliper C(t0) and the calculated caliper Cc(t0) as

E = ||C(t0)-Cc(t0)||
for a pre-established norm ||.||, where the calculated caliper Cc(t0) depends on par1) and therefore on the set of parameters par1;

g) determining a collapse area, according to the cross-section in t = t0, under the hypothesis that the collapse area is bound by an elliptical section that determines with the ends of the ellipse at the semi-major axes thereof the value of the calculated caliper Cc(t0) according to the following sub-steps:

6.    determining a pressure of the drilling fluid used, if any, the pore pressure pp, the maximum stress   max given by the expression  max(t,par1), the minimum stress min, and the mechanical properties of the rock in section S from the geomechanical computational model at the point of the path
 
    PNG
    media_image4.png
    35
    46
    media_image4.png
    Greyscale
;

7.    determining the state of stress
i.    is the scalar value of the equivalent stress;
ii.     the angle with respect to a system of axes located in section S of the borehole, centered on the center of said section S and with an orientation in the plane containing section S such that  (= 0) =min and max;

8.    determining the collapse angle br as the angle centered on  = /2 and covering the arc of the periphery of section S where the stress () is greater than the maximum allowable stress of the rock;

9.    defining a family of ellipses having eccentricity e, contained in the plane of section S, such that:
iii.    the ellipse corresponding to the value of eccentricity e = 1, where the eccentricity is defined by a ratio of the value of the semi-minor axis to the semi-major axis is the circumference established by the circular section S of the well; and

iv.    an intersection between the ellipse and the circular section S of the well is established at least at points /2 + br/2 and /2 - br/2 as well as the symmetrical points - /2 +br/2 and -  /2 - br/2 thereof, respectively;

10.    defining a safety factor


    PNG
    media_image5.png
    67
    159
    media_image5.png
    Greyscale


where 

    PNG
    media_image6.png
    42
    54
    media_image6.png
    Greyscale

is the sum of external forces on the rock at a given point of the rock, which depend at least on the in-situ stresses, on the density of the drilling

fluid (y) if any, on the elastic properties of the rock, and on the pore pressure pp; and

where
 
    PNG
    media_image6.png
    42
    54
    media_image6.png
    Greyscale

 is the sum of resistance forces of the rock at the same point, which depend on the stress tensor, on the resistance properties of the rock, and on the angle of internal friction of the rock;

11.    determining a function F( , e) as the safety factor F evaluated at a point of the ellipse defined by the eccentricity e for a value of the angle  ;

12.    establishing a cutoff threshold value  0 <  /2;

13.    determining a value of the eccentricity e0 closest eo one which verifies F( 0, e0) = f0, where f0 is a pre-established reference value close to one;

14.    establishing as an estimated region of damage, according to the section S of the well and at the vertical level z, the intersecting region between the ellipse of eccentricity e0 and the circumference of the section S of the well;

15.    establishing as a value of the caliper Cc(t0) the difference between the major side (b) of the ellipse of eccentricity e0 and the radius of circumference (D/2 ) of the section S of the well;

h)    establishing a threshold value e > 0 and iteratively determining, until achieving convergence, where an error E function is less than said threshold value e, for a pre-established search space in the variables of the set of parameters par1 where the value of the calculated caliper Cc(t0) is calculated in each iteration according to step g);
     i)    providing a value of maximum stress in 

    PNG
    media_image7.png
    33
    42
    media_image7.png
    Greyscale

 as the value  max X (to, par1) with the set of parameters par1 that made the error E minimum.”

The steps of  indicated as Abstract idea is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A Prong 2 


Under step 2B 
The Claim 1 does not comprise any additional elements or any physical hardware for measuring data.
Regarding Claim 10 comprises the “computer program product”, is the computer and software running on the computer. The computer is the general computer, which is not significantly more.

The depended claims 2-10 are merely extend the details of the abstract idea 
of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.
 The Claim 2, 3, 5, 6 and 7 just added more definition of abstract idea.
The Claims 4 and 8 just additionally describes the obtaining data. 
 The Claim 9 just additionally describes type of data.
The claim 10 just additionally comprises the computer program product.
As recited in the MPEP, 2106.07(b), merely adding a generic computer components (processor and memory), or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

Thus the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are non-eligible under 35 USC 101.

Therefore claims 2-10 are similarly rejected under 35 U.S.C. 101.
 Examiner note regarding the prior art of the record:


1) Abdollah Molaghab “Determination of minimum and maximum stress profiles using wellbore failure evidences” disclose determining the maximum stress profiles; estimating the horizontal stresses and calibration of the log-derived horizontal stress profiles in deep oil wells; estimation of the horizontal stress profiles using well logs.

2) Cui Lin “In-Situ Stress Estimation by Back Analysis Based on Wellbore Deformation with Consideration of Pore Pressure”, disclose calculate the displacement at any point around the well induces by drilling based on the input data have been developed to estimate the in situ stresses.

 3) Mohammad Abdideh “Analysis of Deep Stress Field using well log and wellbore breakout data: a case study in creataceous oil reservoir, Southwest Iran”.

4) Hong Han “Determination of In-Situ Stress and Geomechanical Properties from Borehole Deformation” disclose determination maximum horizontal in-situ stress magnitude by calculation using Kirsch equation (Page 1, Introduction); the displacements around borehole is calculating by equation (1), Page 3.;

5) Frydman (US Pub.2013/0275099) disclose determine a drilling fluid density limit involves obtaining a geomechanical model of a target borehole, generating a depth of damage model of the target borehole to describe a relationship between a drilling fluid 
pressure and a depth of damage representing a modeled amount of yielded rock 
surrounding the target borehole, where the modeled amount of the yielded rock 
is calculated using a stress model (Abstract)  and further using a stress model (Fig. 1.2, # 104) dependent on the formation pressure, a depth of damage model of the target borehole (para [004]).
 The Prior arts recited above describe methods and procedures to calculate the stress field, stress field components, or the complete stress field tensor in and around a subsurface wellbore using numerical techniques.  Furthermore, the prior art methods and procedures are also all based on wellbore measurements including caliper measurements and employ iterative calculations and parameter matching to determine the stress field components. But non of the prior art documents teaches or render obvious the steps of a) to i) of method claim 1. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857